BECKER, Circuit Judge,
dissenting.
Judge Weis has demonstrated powerfully that the repetitive imposition of punitive damages upon Owens-Corning for failure to warn in connection with the same series of acts (the sale of asbestos products) has, in terms of the legal justification, for punitive damages, become so irrational as to offend the due process clause of the Fourteenth Amendment. I therefore join in Part II of his dissent. I note in this regard that the majority’s slicing of the punitive damages award from $2 million to $1 million in a single sentence on the grounds that “the district court gave insufficient consideration to the effects of successive punitive awards in asbestos litigation” is a testament to the force of Judge Weis’s argument.
I do not, however, join in Part I of Judge Weis’s dissent. The majority has convincingly demonstrated why we should not, in the exercise of our powers as the final expositors of Virgin Islands law, declare the repetitive imposition of punitive damages unavailable as a matter of Virgin Islands common law.
I respectfully dissent.